Case 3:15-cv-01857-SI   Document 409-15   Filed 10/15/20   Page 1 of 5




       75,$/
       Case 3:15-cv-01857-SI          Document 409-15    Filed 10/15/20   Page 2 of 5




How to Start a campaign with the correct Contact List



       1) Log In To POM




       2) Click on Home on the Left Side of the screen




                                                                                        3:15-cv-01857

                                                                                           35
                                                 35-1
Case 3:15-cv-01857-SI         Document 409-15     Filed 10/15/20   Page 3 of 5




3) Select Campaign Manager




4) Find the correct campaign name




5) Make sure the correct contact list is loaded




                                         35-2
Case 3:15-cv-01857-SI         Document 409-15        Filed 10/15/20   Page 4 of 5




6) Click on the play button




7) Click on Monitor and verify Campaign is running




                                        35-3
Case 3:15-cv-01857-SI   Document 409-15   Filed 10/15/20   Page 5 of 5




                                35-4
